COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE:  ERIC FLORES

§
 
§
 
§
 
§
 
§
 
 § 



No. 08-06-00306-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator Eric Flores asks this Court to issue a writ of mandamus against the Honorable
M. Sue Kurita, Judge of County Court at Law No. 6, El Paso County, Texas, to compel the trial
court to proceed with trial and preserve the status quo in his suit against El Paso County Sheriff
Leo Samaniego.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v.
Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other
adequate remedy at law.  Id.  Based on the record before us, we are unable to conclude that
Respondent clearly abused her discretion or that Relator has no other adequate remedy.  To the
extent that Relator seeks a writ of mandamus against Sheriff Leo Samaniego, the Sheriff’s
Department, and the County Jail Administration, we have no authority to issue a writ of
mandamus to those parties in this case.  See Tex.Gov’t Code Ann. § 22.221(a), (b)(Vernon
2004).  The petition for writ of mandamus is denied.
December 7, 2006
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.